DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/555,234 filed on 08/29/2019. Claims 1-20 are pending in the office action.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

As per claim 7: claimed “a non-transitory computer readable recoding medium” and depended on claim 1 which is a method claim. Hence, claim 7 should be construed to incorporate by reference all the limitations of the claim 1 to which it refers.
Claim 20: is similar objection as above.
Claims 1, 8, and 14 are objected to because of the following informalities:  
As per claim 1: line 13, after “at least one” inserts -- determined --.
As per claim 8: line 18, after “at least one” inserts -- determined --.
As per claim 14: line 10, after “at least one” inserts -- determined --.
Appropriate correction is required.


Prior arts
Hanafusa (U.S. Pat. 9,720,478) is one of closet prior art, it disclosed a storage battery monitoring method receives identification information indicating a storage battery system and characteristic data of a storage battery, the characteristic data including history information which indicates charging and discharging history of the storage battery; determines, based on the received history information, a deterioration model corresponding to the storage battery from among deterioration models managed in a database, the deterioration models each indicating a relationship between a state of health and a number of charging and discharging cycles performed by the battery as indicated by the charging and discharging history; generates control data for suppressing deterioration of the storage battery at a predetermined point in time according to the corresponding deterioration model; and transmits the generated control data to cause the storage battery system to control the storage battery.
However, Hanafusa teaches the measured/determined recently deterioration level during operation, stored the recently deterioration level in the history (database), then used to compare with the next cycle of charging/discharging, to update the most recent deterioration level in the database that different with the claimed invention limitations, determining one of the standard deterioration cost information, from among the stored standard deterioration cost information, based on an ambient temperature of the robot and a current rate during an operation of the robot;

performing the operation of the robot by repeating charging and discharging of the battery by a charge and discharge method based on the at least one depth of discharge.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if corrected the above claim objection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the combination of claim limitations, comprise: determining one of the standard deterioration cost information, from among the stored standard deterioration cost information, based on an ambient temperature of the robot and a current rate during an operation of the robot;
determining, based on the determined one of the standard deterioration cost information, at least one depth of discharge in which standard deterioration cost is equal to or less than a predetermined threshold; and
performing the operation of the robot by repeating charging and discharging of the battery by a charge and discharge method based on the at least one depth of discharge.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objection as above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851